DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is responsive to the amendment filed on 05/06/2022.
	Claims 1- 20 are pending; claims 1 & 7 are independent.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
I) Applicant's arguments filed 05/06/2022 with respect to claim interpretation and 112(b) rejection, see Remarks, pages 8- 10, have been fully considered but they are not persuasive. 
A) With respect to claim interpretation, applicant argues in substance, that the amendments render such interpretation moot.
 However, Examiner respectfully disagrees. Similar to the word “unit” used prior to the amendment, the word “modifier” and “generator” also can be interpreted as “nonce term”, see MPEP 2181 (I). The modifiers “power source” and harmonic are not sufficient structural terms to perform the respective claimed function. Accordance to MPEP 2181 (I), these claim limitations still meet the “ 3-prong analysis”, therefore, continued to be treated under 112(f) as shown below under updated claim interpretation 
However, the words “processor” and “controller” are interpreted as art-recognized structures to perform the claimed function. Therefore, these elements are not treated under 112(f).
B) With respect to 112(b) rejection, applicant argues in substance that the amended independent claims 1 and 8 clarify the issue raised by the last Office action, see Remarks, page 10.
While Examiner agrees that the amendment and the clarifying comments made by the applicant resolve the outstanding clarity-based issue, it has introduced new indefinite based indefinite based issue as elaborated below under updated 112(b) rejection.

II) Applicant’s arguments, see Remarks, filed 05/06/2022, with respect to the 102 rejection(s) of claim(s) 1 & 8 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of discovery of new prior art JP H05199795 A to Ogawa and its combination with prior cited Kawashima as shown below.
Examiner notes applicant argues that Kawashima is silent with respect to the step of limiting the operation of compressor 6 (e.g., "load apparatus" of claim 1) OR limiting the operation of inverter 4 ( e.g., "harmonic generation unit" of claim 8), and the corresponding state of the power source electric power relative to the capacity of power source 1. That is, applicant argues Kawashima does not necessarily disclose 
the limit on the operation of the load apparatus reduces an occurrence of a state in which the power-source electric power exceeds a capacity of the power source as claimed.
Examiner agrees that Kawashima is silent about the step of limiting reduces an occurrence of a state in which the power-source electric power exceeds a capacity of the power source as required by the last two lines of the amended portion of the independent claims 1 & 8. However, it appears that Kawashima may suggest or inherently teach this feature because it stops1 the operation of “inverter circuit 4” and such stopping may be understood by PHOSITA as reducing an occurrence of power-source exceeds a capacity of the power source. 
Notwithstanding the above inherency and/or implicit disclosure of Kawashima and giving benefit of the doubt, Kawashima is interpreted failing to teach the limitation of “the limit on the operation of the load apparatus reduces an occurrence of a state in which the power-source electric power exceeds a capacity of the power source”. 	However, newly discovered Ogawa reference is relied that explicitly teaches the amended and argued portion of the claim 1.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claims 1, 3- 8, & 10- 12: 
power source modifier, described as items (2, 8) PWM converter, active filter or phase modifying device, see dependent claim 2.
In claims 8- 12:
a harmonic generator, described as inverter device by the item 6 and in para. 0057.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claims 1- 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
I) Regarding claim 1, the claim is amended to recite “a controller that limits an operation of the load apparatus so that any one of the power-source electric power, a power-source current, and a power-source harmonic becomes less than or equal to a maximum value of a corresponding one of the power-source electric power, the power-source current, and the power-source harmonic, the maximum value being obtained when no failure has occurred in the power source modifier in response to a determination by the processor that the power source modifier has failed”.
 This limitation under BRI can be interpreted at least two different ways2: In first interpretation, as elaborated by the specification, the controller limits an operation of the load apparatus in response to a determination that the power source modifier (i.e., items 2, 8, see fig. 1) has failed (i.e., determination by the processor that the power source modifier has failed condition is used to have the controller (i.e., item 37) to limit an operation of the load apparatus to reduce an occurrences of a state in which the power-source electric power exceeds a capacity of the power source). In second interpretation, according to the plain meaning of the limitation, it can be interpreted as the maximum value being obtained when no failure has occurred in the power source modifier has failed (i.e., the condition of a power source modifier is used to obtain the maximum value). Therefore, based on MPEP 2173.02, the scope of the limitation is indefinite.
In order to avoid the above ambiguity Examiner recommends to draft the above limitation as or equivalent thereof:
a controller that limits an operation of the load apparatus so that any one of the power-source electric power, a power-source current, and a power-source harmonic becomes less than or equal to a maximum value of a corresponding one of the power-source electric power, the power-source current, and the power-source harmonic in response to a determination by the processor that the power source modifier has failed, 
the maximum value being obtained when no failure has occurred in the power source modifier.
II) Claim 8 is also rejected for the similar reason as claim 1
III) Dependent claims are also rejected because of their dependency with rejected claim.
Claim Rejections - 35 USC § 103
Claim 1- 3, 7- 9, & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima et al3. [Kawashima] (US 5,793,623 A) in view of Ogawa (Foreign Patent: JP H05199795 A, Pub. Date: 1993-08-06, Original Ogawa JP document and machine translation thereof are attached along with this Office action).

Regarding claim 1, Kawashima teaches power source quality management system [System of fig. 1] comprising:
a load apparatus ["a power compressor 6"] that operates in response to a power-source electric power being supplied thereto from a power source [“commercial power source 1”] (Fig. 1, Col. 20, lines 15-20, fig. 1);
a power source modifier ["an active filter 5 as a power source system" wherein this filter 5 "is provided for improving a harmonic suppression and a power factor" and/or "switching control section 12 controls an output voltage from the active filter". Please note, the dependent claim 2 clarifies the improvement unit can be either active filter or PWM converter or a phase modifying device]  that is connected to the power source and improves a quality of the power source (Fig. 1, Col. 20, lines 35 - 50);
processor ["state detecting section 12c detects if an abnormality has occurred in the active filter 5 based on the output voltage detected by the output voltage detecting section 8"] that determines a presence or absence of a failure of the power source modifier (Col. 21, lines 15- 25, Col. 24, lines 49- 57); and
a controller ["microcomputer 14", fig. 1] that limits that limits ["On the other hand, if an abnormality has occurred ... a power is not supplied to the normal driving section 12a" and “stopping the supply of the power, for example, when an abnormality occurs in the active filter 5” will cause to limit the operation of the compressor 6 rather than allowing its normal operation] an operation of the load apparatus that limits an operation of the load apparatus so that any one of the power-source electric power, a power-source current, and a power-source harmonic [“application voltage to the power compressor 6 becomes short"] becomes less than or equal to a maximum value of a corresponding one of the power-source electric power, the power-source current, and the power-source harmonic, the maximum value being obtained when no failure has occurred in the power source modifier in response to a determination by the processor that the power source modifier has failed [“determines that an abnormality has occurred in at least one of the active filter 5 and the switching control section 12”] (Col. 21, lines 17- 25, Col. 22, lines 20- 28, Col. 23, lines 25- 50, Col. 24, In 1- 20).
Kawashima does not expressly teach: the controlling limiting an operation of the load apparatus to reduce/avoid an occurrence of a state in which the power-source electric power exceeds a capacity of the power source.
Ogawa, in the same field of endeavor, teaches a power source quality management system [air conditioner shown in FIG. 4] comprising: ([0020]);
a load apparatus [compressor 8] that operates in response to a power-source electric power being supplied thereto from a power source [AC Power Source 1] and a controller [“the microcomputer 13”] that limits an operation of a load apparatus in response to determination of one or more failed/abnormal condition, the limit on the operation of the load apparatus reduces an occurrence of a state [“controlling an air conditioner that operates the compressor so as not to exceed the capacity of the power source…  and the input current does not exceed the power supply allowance.”] in which the power-source electric power exceeds a capacity of the power source (Fig. 4, [0001, 0016- 0018]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the above teachings of Ogawa with Kawashima because they both are related to limiting operation of a load of an air conditioner upon detecting one or more abnormal conditions and (2) modify the system of Kawashima during its limiting operation of the load apparatus responsive to detecting power source modifier has failed to also reduce/avoid an occurrence of a state in which the power-source electric power exceeds a capacity of the power source as in Ogawa. Doing so the input current provided to the compressor 6 of Kasashima can be controlled accurately even when the power source modifier has failed to maximize the capacity of the air conditioner (Ogawa, [0016]).

Regarding claim 2, Kawashima further teaches the power source quality management system according to claim 1, wherein the power source modifier is any one of 
a PWM converter device [switching device 12], an active filter device [active filter 5], and a phase modifying device (Fig. 1).

Regarding claim 3, Kawashima further teaches the power source quality management system according to claim 1, whereinAttorney Docket No: 4633-0731PUS1 - 46 – 
the load is any one of an air conditioning apparatus an elevator, and a lighting device (Col. 6, lines, 34- 36, “FIG. 1 is a schematic circuit diagram depicting the structure of an air conditioner in accordance with the first embodiment of the present invention”).

Regarding claim 7, Kawashima further teaches the power source quality management system according to claim 1, wherein
the power source modifier is incorporated in the load apparatus [[the entire system of fig. 1 is an air conditioning device type of the load. The active filter is incorporated as part of the air conditioner. Thus, the entire system of fig. 1 can be called a load and in this case the filter is incorporated in the system of the Air conditioner] (Col. 9, lines, 57-68).
Regarding claim 8, the rejection of claim 1 is incorporated. Thus, only in summary, Kawashima further teaches an air conditioning apparatus [“FIG. 1 an air conditioning device”] comprising: (fig. 1, Col. 19,  lines 55- -60);
 a harmonic generator [“inverter circuit 4” because the spec in page 12 states inverter device (6) as an example harmonic generation unit] from which a power-source harmonic is generated, the harmonic generator being connected to a power source [“commercial power source 1”] and supplied with a power-source electric power from the power source (fig. 1, Col. 20, lines 1- 15);
 a power source modifier [“the switching control section 12” that can be a PWM converter to control the pulse provided to the transistor 43] that is connected in parallel [the switching control section 12 and the inverter 4 are parallel with respect to power source 1 as shown in fig. 1] with the harmonic generator with respect to the power source and improves a quality of the power source (1) (Fig. 1, Col.20, lines 45- 55);
 a processor [“state detecting section 12c” which “may be actuated by a separately provided power source from the microcomputer 14”] that determines a presence or absence of a failure [abnormality of active filter/ control section 12] of the power source modifier (Col. 24, lines 50-55, fig. 1); and
a controller [microcomputer 14] that limits [“The microcomputer 14 stops the inverter circuit 4 upon detecting the abnormal state or the stop state of the active filter 5 or the switching control section 12. As a result, the power compressor 6 can be prevented from being locked due to the shortage of the application voltage”] an operation of the harmonic generator so that any one of the power-source electric power, a power-source current, and the power-source harmonic becomes less than or equal to a maximum value of a corresponding one of the power-source electric power, the power-source current, and the power-source harmonic, the maximum value being obtained when no failure has occurred in the power source modifier in response to a determination by the processor that the power source modifier has failed [“an abnormality has occurred in at least one of the active filter 5 and the switching control section 12”] (Col. 21, lines 35- 40, Col. 22, lines 20- 35, Col. 24, lines 11-15).
Kawashima does not expressly teach as part of the limiting an operation of the harmonic generator/inverter 4, also reducing/avoiding an occurrence of a state in which the power-source electric power exceeds a capacity of the power source as claimed.
Ogawa, in the same field of endeavor teaches a power source quality management system [air conditioner shown in FIG. 4] comprising: ([0020]);
a controller [“the microcomputer 13”] that limits an operation of the harmonic generator [“inverter circuit 7”] wherein the limit on the operation of the harmonic generator reduces [“operates the compressor so as not to exceed the capacity of the power source”] an occurrence of a state in which the power-source electric power exceeds a capacity of the power source (Fig. 4, [0001, 0016- 0018]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the above teachings of Ogawa with Kawashima because they both are related to limiting operation of a load of an air conditioner upon detecting one or more abnormal condition and (2) modify the system of Kawashima during its limiting operation of the harmonic generator to also reduce/avoid an occurrence of a state in which the power-source electric power exceeds a capacity of the power source as in Ogawa. Doing so the input current provided to the compressor 6 of Kasashima can be controlled accurately even when the power source modifier has failed to maximize the capacity of the air conditioner (Ogawa, [0016]).

Regarding claim 9, Kawashima further teaches the air conditioning apparatus according to claim 8, wherein the power source quality improvement unit is any one of an active filter and a PWM converter [switching unit 12] (Fig. 1 ).
Regarding claim 13, Kawashima further teaches the power source quality management system according to claim 2, wherein the load apparatus is any one of an air conditioning apparatus an elevator, and a lighting device (Fig. 1 is AC system).

Claim(s) 4, 10, & 14- 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima in view of Ogawa, and further view of Miyazawa et al4. (JP02016067079A, Pub. Date: April 28, 2016).

Regarding claim 4, Kawashima in view of Ogawa teaches of determining the power source modifier has failed but fails to disclose its determining of failed condition is by using the technique/scheme of “when a power-source power factor of the power source (1) is lower than a first predetermined value” as claimed in claim 4.
Miyazawa teaches a controller capable of discriminating whether an abnormality occurs in a power element [“motor”] or not. Specifically, Miyazawa teaches the power element has failed can be concluded when a power-source power factor of the power source is lower [“when a power factor angle or exceeds an upper limit threshold and the power factor angle or is below a lower limit threshold” and “step S13, and it is determined that the motor 10 has an abnormality”] than a first predetermined value (Abstract, see following outlined lines from machine translation).
Miyazawa teaches:
The power factor deviation calculating unit 30e calculates a power factor deviation Δξ that is a deviation between the target power factor angle ξ * output from the power factor angle setting unit 30c and the power factor angle ξr output from the phase difference calculating unit 30a. Do. Specifically, the power factor deviation Δξ is calculated by subtracting the power factor angle ξr from the target power factor angle ξ *.

If it is determined in step S11 that the power factor angle ξ r is less than or equal to the upper limit threshold ξ Hi and is less than or equal to the lower limit threshold 進 み Lo, the process proceeds to step S12 to determine that the motor 10 is normal. On the other hand, when an affirmative determination is made in step S10, the process proceeds to step S13, and it is determined that the motor 10 has an abnormality. Then, a fail signal FL is output to the sine wave calculation unit 30i

Therefore, in the above invention, when the current phase is changed to the advance side in the monotonous change region, the upper limit threshold used for abnormality determination is previously adapted based on the normalized ratio parameter corresponding to the current phase at which the motor abnormality occurred. Do.
Further, when the current phase is changed to the retard side in the monotonous change region, the lower limit threshold used for the abnormality determination is previously adapted based on the normalized ratio parameter corresponding to the current phase in which the abnormality of the motor has occurred. By using the upper limit and lower limit thresholds thus adapted, it is possible to determine that an abnormality has occurred in the motor at the time of sensorless control after activation by the abnormality determination means.

The failure determination unit 30 j determines whether the motor 10 is abnormal based on the power factor angle ξr, the command rotational speed ω *, and the estimated torque Trq output from the phase difference calculation unit 30 a. I do. When it is determined that an abnormality has occurred, the fail determination unit 30j instructs the sine wave calculation unit 30i to stop the generation of the operation signals gup to gwn by outputting the fail signal FL. Thereby, the motor 10 is stopped. 

Furthermore, according to the present embodiment, the failure determination unit 30j determines abnormality of the motor 10 at substantially the same timing as the timing at which the power factor angle ξr output from the phase difference calculation unit 30a and the power factor angle map are referenced. can do. In addition, since the abnormality determination using the map can reduce the calculation load of the control device 30, the cost of the control device 30 can be reduced. The abnormality of the motor 10 based on the abnormality determination process can be determined not only during steady operation of the motor 10 but also during transient operation if phase difference control is being performed.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of and Kawashima in view of Ogawa because they both are related to determining faulty condition occurring in multi-phase power elements and (2) modify the system of Kawashima in view of Ogawa to use the technique of Miyazawa (i.e., check for whether the power-source power factor is less than a threshold) to conform that power source modifier (the phase control portion of the system of fig. 1) has failed after the startup once the motor 6/inverter 4 is stopped. Doing so the faulty condition of the power source modifier of Kawashima in view of Ogawa can be conformed using an additional scheme (comparing the monitored power factor with standard value) thereby increasing the reliability of concluding of presence of the failed power source modifier by the processor.
Regarding claims 10 & 14-16, the combination of Kawashima, Ogawa, and Miyazawa teaches/renders obvious the inventions of these claims for the similar reasons set forth in claim 4.

Claim(s) 5, 11, & 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima in view of Ogawa, and further in view of Kusube5 (JP2010193646A, Pub. Date: 2010-09-02).
	Regarding claim 5, while Kawashima in view of Ogawa teaches determining the failure of the power quality improvement unit (i.e., active filter) utilized to suppress higher harmonic current from a power source (Col. 1, lines 4- 6), it still does not teach such determination is when the power-source harmonic is greater than a second predetermined value. 
	Kusube is directed to using a harmonic countermeasure device 3 for compensating harmonics related to a commercial power supply 1 (Abstract). Specifically, Kusube teaches the processor determines that the power source modifier has failed when the power-source harmonic is greater than a second predetermined value (Abstract, [0019-0023]).
	Kusube teaches:

PROBLEM TO BE SOLVED: To obtain an inverter device capable of suppressing an increase in cost, to obtain a refrigeration cycle device mounted with this inverter device, to obtain an inverter device capable of preventing the failure in harmonic countermeasure equipment from being erroneously detected, and to obtain the refrigeration cycle device mounted with this inverter device, when the harmonic countermeasure equipment is provided. 

   SOLUTION: The inverter device 2 in which the harmonic countermeasure equipment 3 is connected to power supply wiring 10 from a commercial power supply 1, there are provided with at least a harmonic countermeasure equipment failure detection means 23 that detects the failure in the harmonic countermeasure equipment 3 based on a current flowing through the power supply wiring 10, and a control unit that detects the failure in the harmonic countermeasure equipment 3 without communicating with the harmonic countermeasure equipment 3. 

 However, the signal wiring for connecting the control unit of the inverter device and the harmonic countermeasure device becomes long depending on the mounting position of the harmonic countermeasure device. For this reason, there has been a problem in that the installation of harmonic countermeasure devices is costly. Moreover, noise may be superimposed on the signal wiring that connects the control unit of the inverter device and the harmonic countermeasure device. For this reason, there was a problem that the control unit of the inverter device erroneously detected an abnormality of the harmonic countermeasure device due to the influence of noise superimposed on the signal wiring

[0019] The harmonic component calculated by the harmonic component calculation means 22 is sent to the harmonic countermeasure device abnormality detection means 23. The harmonic countermeasure device abnormality detection means 23 compares the value of the harmonic component with a predetermined threshold (hereinafter referred to as a first threshold). And when the value of a harmonic component is larger than a 1st threshold value, the harmonic countermeasure apparatus abnormality detection means 23 judges that the harmonic countermeasure apparatus 3 is in an abnormal state. That is, the harmonic countermeasure device abnormality detection means 23 detects an abnormality of the harmonic countermeasure device 3.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Kusube and Kawashima in view of Ogawa because they both are related to using a harmonic suppression based power quality improvement unit in a power management system and (2) use the technique of Kusube to determine whether the active filter of the Kawashima in view of Ogawa is in failed state or is in normal state. Doing so erroneous detection of failed condition due to influence of superimposed noise with the signal wiring can be suppressed (Kusube, [004, 006]). Furthermore, the technique of Kusube can be used as a backup/conformation method by PHOSITA to conclude that its active filter is not in normal state.
	Regarding claims 11 & 17- 19,  the combination of Kawashima, Ogawa, and Kusube teaches/renders obvious to the inventions of these claims for the similar reasons set forth in claim 5.

	Claim(s) 6, 12, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima in view of Ogawa, and further in view of Kuhara6 (JP2017085789A, Pub. Date: 2017-05-18).
	Regarding claim 6, while Kawashima in view of Ogawa teaches of the processor determining the power source modifier has failed, it does not teach using the condition of when the power-source current from the power source has a waveform different from a waveform of the power-source current that is obtained in a state where no failure has occurred in the power source modifier to determine the power source modifier has failed as claimed.
Kuhara is directed to determining failure of the power source quality improvement unit used in a power management system. Specifically, Kuhara teaches a system [system shown in fig. 1, please see the reproduced fig. 1 below] comprising:
the processor determines that the power source modifier [e.g., converter 2  having a “step-up active filter 10”, analogous to Kawashima’s filter 5 or switching device 5] has failed when the power-source current from the power source has a waveform [“result of comparison between the abnormality determining threshold value read from the storing section 30 and the current value of the present current outputted to the rectifying circuit 5 by the AC power source 4”] different from a waveform of the power-source current that is obtained in a state [“past current output” stored in storage 30 to set abnormality determination threshold value]  where no failure has occurred in the power source modifier ([0020- 0021,  0035]).
Kuhara teaches:
[020] When the boost active filter 10 is operating normally, the storage unit 30 stores an abnormality determination threshold determined based on the effective value of the past current output from the AC power supply 4 to the rectification circuit 5 There. The abnormality determination threshold value is set for various load conditions of the converter (for example, different input voltage / current conditions of the inverter 3 for each of the motors 20 of different specifications) when the motor driving device 1 is operating normally For example, by the abnormality detection unit 31 based on the experiment performed in the above-described manner. It is to be noted that the abnormality determination threshold value is determined by the user based on experiments conducted using measuring instruments such as an oscilloscope for various load conditions of the converter while the motor driving device 1 is operating normally May be used. The abnormality determination threshold value is a threshold value used when the abnormality detection unit 31 determines whether or not the step-up active filter 10 is operating normally. The abnormality determination threshold value includes a first abnormality determination threshold value indicating a current value and a second abnormality determination threshold value indicating a ratio in one cycle of a period of time equal to or less than the first abnormality determination threshold value . Details of the method of determining the abnormality determination threshold value in the present embodiment will be described later.

[0021], The abnormality detecting unit 31 detects abnormality of the inverter 3 with respect to various load conditions of the converter (for example, different input voltage / current conditions of the inverter 3 for each of the motors 20 of different specifications) while the motor driving device 1 is operating normally , And calculates the effective value of the current output from the AC power supply 4 to the rectifier circuit 5. The abnormality detecting section 31 also detects the abnormality of the current detected by the current detecting section 27 on the basis of the result of comparison between the abnormality determining threshold value read from the storing section 30 and the current value of the present current outputted to the rectifying circuit 5 by the AC power source 4 , It is determined whether or not the step-up active filter 10 is operating normally. When it is determined that the step-up active filter 10 is operating normally, the abnormality detecting section 31 causes the operation of the motor driving apparatus 1 to continue. When it is determined that the step-up active filter 10 is not functioning normally, the abnormality detecting section 31 performs processing such as stopping the operation of the motor driving apparatus 1. The abnormality detection unit 31 notifies the outside that the step-up active filter 10 is not operating properly. Details of the determination as to whether or not the step-up active filter 10 performed by the abnormality detection unit 31 according to the present embodiment is operating normally will be described later.

    PNG
    media_image1.png
    470
    690
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Kuhara and Kawashima in view of Ogawa because they both are related to determining failure of the power source quality improvement unit of a power system and (2) have the system of Kawashima in view of Ogawa to use the technique of Kuhara to determine whether its power source modifier (item 5 and/or switching unit 12) is faulty or not using a simple/easy technique described by Kuhara (Kuhara, [004]). Furthermore, the technique of Kuhara can be used by PHOSITA in the system of Kawashima as a backup/alternate/redundant technique to identify abnormal characteristics of active filter and/or switching unit.

 Regarding claim 12 & 20, the combination of Kawashima, Ogawa, and Kuhara teaches/renders obvious the inventions of these claims for the similar reasons set forth above in claim 6.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347. The examiner can normally be reached Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Col. 21, lines 35- 40, “microcomputer 14 stops the inverter circuit 4 upon detecting the occurrence of abnormality in the active filter 5 by the state detecting section 12c”
        2 MPEP 2173.02 “For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate. “
        3 Cited during earlier mailed Office action.
        4 Miyazawa was cited during earlier mailed Office action.
        5 cited during earlier mailed Office action.
        6 Kuhara was cited during earlier mailed Office action.